Citation Nr: 1105988	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to an increased evaluation for service-connected 
post operative residuals of left medial meniscectomy.

2.  Entitlement to a separate evaluation for limitation of 
extension of the left knee.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to June 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2010, the appellant testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is 
associated with the claims folder.  The VLJ agreed to hold the 
record open for an additional 60 days pending receipt of 
additional medical evidence.  On January 14, 2011, the Board 
received additional pertinent evidence from the appellant.  It 
has been associated with the claims folder.  The VLJ accepted an 
oral waiver of consideration by the Agency of Original 
Jurisdiction at the October 2010 hearing.  See 38 C.F.R. 
§ 20.1304(c).

The appellant suggests in an August 2008 statement that he 
has a left foot disorder related to his service-connected 
left knee disorder.  This matter has not been considered 
or adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Following the decision below, the matter of TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service-connected left knee disability is currently 
manifested by subjective report of significant pain with 
movement, locking, and buckling, treated with Ibuprofen; the 
appellant ambulates sometimes with a cane and does not use a knee 
brace.  Instability of the cruciate ligaments is not shown.  
Joint effusion is shown.

2.  The appellant has advance osteoarthritis of the left knee 
with limitation of motion; the range of motion is at worst 10 
degrees on extension and 100 degrees on flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
left knee instability from are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2.  Left knee arthritis with limitation of extension is 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5003-5010 and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 
C.F.R. § 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

VA has satisfied its duty to notify.  This claim arises from a 
claim for increase.  Regarding a claim for an increased 
evaluation, VA must notify the claimant that the evidence 
required to substantiate the claim includes evidence 
demonstrating a worsening or increase in the severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life, general notice that a disability 
rating is determined by application of the relevant Diagnostic 
Code, of criteria required under the applicable Diagnostic Code 
or under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the types 
of medical and lay evidence which may be relevant to substantiate 
such contentions.  See Vazquez-Flores v. Peake (Vazquez), 22 Vet. 
App. 37 (2008).

Here, the Board finds that the VCAA letter sent to the appellant 
in June 2008 essentially complied with statutory notice 
requirements as outlined above.  The RO notified the appellant 
the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  This action was prior to the 
determination appeal by the appellant.

Furthermore, the RO supplemented it original notice with a VCAA 
letter dated April 2009.  Therein, the RO notified the appellant 
of the schedular criteria for Diagnostic Codes 5256 through 5263, 
and again notified him of how VA determines the disability rating 
and effective date of this claim.  The RO readjudicated the claim 
in August 2009, and issued a Statement of the Case dated the same 
notifying the appellant of the actions taken and evidence 
obtained or received.  He has been afforded due process of law 
and has not been deprived of information needed to substantiate 
his claim.  Moreover, the very purpose of the VCAA notice has 
been satisfied.

VA has also satisfied its duty to assist the appellant under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent records were 
obtained or requested, including Social Security Administration 
(SSA) records.  VA afforded the appellant an opportunity to 
appear for a hearing.  The appellant testified before the 
undersigned Veterans Law Judge in October 2010.  The Veterans Law 
Judge asked the appellant many questions about his level of 
functional impairment and suggested the submission of additional 
evidence.  The Veterans Law Judge held the record open an 
additional 60 days pending receipt of additional medical evidence 
from the appellant and accepted an oral waiver of any such 
evidence submitted following the hearing.  The Board notes that 
to date no additional evidence has been received.  The actions of 
the Veterans Law Judge supplement the record and VCAA, and 
satisfy the requirements of 38 C.F.R. § 3.103.

Consistent with VA's duty to assist, a VA examination was 
provided in July 2008.  The report of examination is associated 
with the claims folder.  The Board acknowledges the appellant's 
concerns regarding this examination report and will weigh his 
remarks about this examination in the below analysis of the 
issues.  However, in the vein of whether this examination was 
adequate, the Board finds that it was adequate as it reflects a 
pertinent medical history, clinical findings from physical 
examination, x-ray findings, and a diagnosis.  The clinical 
findings of examiner have not been challenged by either the 
appellant or his representative.  Therefore, the Board finds that 
the report of examination is adequate and there is no basis for 
return of the examination or re-examination.  The Board observes 
that the appellant has not requested such action and that he 
presented additional information that he believed should have 
been included in the report of examination in a separate August 
2008 statement associated with the claims folder.
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Ratings

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Separate evaluations may be assigned 
for separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 21 
Vet. App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, that 
the disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Here, we conclude that the 
disability has not significantly changed and that a uniform 
evaluation is warranted.

In cases of functional impairment, evaluations must be based upon 
lack of usefulness of the affected part or systems.  In addition, 
38 C.F.R. § 4.40 and § 4.45 requires consideration of functional 
disability due to pain and weakness.  With any form of arthritis, 
painful motion is an important factor of the rated disability and 
should be carefully noted.  38 C.F.R. § 4.59.

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14.  The Court has held that a veteran may not be 
compensated twice for the same symptomatology as "such a result 
would over compensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. Brown, 
6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate ratings 
under diagnostic codes evaluating instability (Code 5257, 5262, 
and 5263) and those evaluating range of motion (Codes 5003, 5010, 
5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the 
General Counsel held that separate ratings under Code 5260 (leg, 
limitation of flexion) and Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004.  For rating purposes, normal range of motion 
in a knee joint is from 0 to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Diagnostic Codes 5256 through 5263 address disability ratings for 
the knee and leg.  Diagnostic Codes 5256 governs ankylosis of the 
knee and permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 degrees, 
while a 40 percent rating is called for with flexion between 10 
and 20 degrees, a 50 percent rating for flexion between 20 and 45 
degrees.  Extremely unfavorable ankylosis, with flexion at an 
angle of 45 degrees or more warrants a maximum 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257 for impairment based on recurrent 
subluxation or lateral instability of the knee, a 10 percent 
rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent rating 
will be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  Id. at Diagnostic Code 5257.

Evidence of cartilage that is semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, calls 
for a 20 percent evaluation.  Id. at Diagnostic Code 5258.  
Symptomatic removal of semilunar cartilage, however, warrants a 
10 percent rating.  Id. at Diagnostic Code 5259.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees, a 
10 percent rating will be assigned for limitation of flexion of 
the knee to 45 degrees, a 20 percent rating will be assigned for 
limitation of flexion of the knee to 30 degrees, and a 30 percent 
rating will be assigned for limitation of flexion of the knee to 
15 degrees.  Id. at Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees, a 20 percent 
disability rating is assigned for extension limited to 15 
degrees, a 30 percent disability rating is assigned for extension 
limited to 20 degrees, a 40 percent disability rating is assigned 
for extension limited to 30 degrees, and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  Id. at 
Diagnostic Code 5261.

Impairment of the tibia and fibula, warrants a 10 percent rating 
where there is malunion of the tibia and fibula with slight ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate ankle disability.  
A 30 percent rating is warranted where there is malunion of the 
tibia and fibula with marked ankle disability.  A maximum 40 
percent rating is warranted for nonunion of the tibia and fibula 
with loose motion, requiring brace.  Id. at Diagnostic Code 5262.

Finally, Diagnostic Code 5263 calls for a 10 percent rating on 
evidence of acquired genu recurvatum or traumatic genu recurvatum 
with weakness and insecurity in weight-bearing objectively 
demonstrated.  Id. at Diagnostic Code 5263.

Factual Background

In an August 1993 rating decision, the RO granted service 
connection for post operative residuals of left medial 
meniscectomy with x-ray evidence of arthritis and painful motion.  
A 10 percent disability evaluation was assigned under Diagnostic 
Code 5257 (recurrent subluxation or lateral instability).

A March 2008 private x-ray of the left knee shows advanced 
osteoarthritis and ossification within the intercondylar notch, 
previously noted in 1995.  A March 2008 private treatment note 
reflects an assessment for left knee pain and weakness, status 
post meniscus repair.  Clinical findings show no sensory or motor 
dysfunction.  Gait and stance were normal.
In June 2008, the appellant requested an increased evaluation for 
left knee disability.

In July 2008, a VA examination was conducted.  The appellant 
complained of left knee pain.  He reported buckling, popping, and 
grinding symptoms.  It was noted that he used a cane.  He denied 
use of a knee brace.  The appellant stated hat he was unable to 
walk greater than 6 miles or lift more than 60 pounds.  He 
further stated that he could not participate in sports and that 
he was not working.  Flare-ups were described as occurring for 3 
to 4 seconds with no additional activity restrictions.  Clinical 
findings reflect that the appellant ambulated with a limp and 
used a cane.  Motor strength was 5/5.  Deep tendon reflexes were 
2+.  There was crepitus, but no instability, tenderness, or 
warmth.  Range of motion testing showed extension to 10 degrees 
with pain and flexion to 130 degrees with pain.  The examiner 
commented that there was "No diminution with repetitive testing.  
No DeLuca criteria."  The impression was left medial meniscal 
tear and chondromalacia patellae and bone on bone osteoarthritis.  
Following receipt of x-ray results showing advance osteoarthritis 
and joint mice, the examiner provided an addendum to his report.  
Therein, he stated that there was no additional limitation by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.

A July 2008 private treatment note reflects an evaluation of 
systems.  It was noted that there was normal movement of all 
extremities and no musculoskeletal symptoms.  Motor examination 
showed no dysfunction; balance was normal; and gait and stance 
were normal.

In an August 2008 statement, the appellant expressed 
dissatisfaction with the July 2008 VA examination report.  He 
stated that the examiner selectively reported his statements, did 
not ask why he did not use a knee brace, mistakenly said that he 
walked six miles rather than walked on a 6 mile track, neglected 
to report that he had had a leg rash, did not adequately describe 
his scar, failed to report that he was a candidate for total knee 
replacement, and failed to remark on the unnatural angle of his 
left foot.  The appellant reported that he preferred a cane 
because a knee brace was uncomfortable and he was concerned about 
a hard fall.  He further reported that he sometimes used an Ace 
bandage wrap for stability, and that he walked 30minutes a day 
since his April 2008 heart surgery.

An August 25, 2008, private treatment note reflects that the 
appellant presented with complaints of left knee pain after 
repetitive kneeling/bending and then mowing the grass.  By 
history, he had left knee joint pain, swelling, and inability to 
straighten left knee.  It was noted that the knee did not 
suddenly lock up or buckle.  Clinical findings reflect limitation 
of motion; pain on motion; effusion, tenderness on palpation; and 
tenderness on ambulation.  There was no erythema, warmth, 
deformity, popliteal cyst, or crepitus.  The patella was not 
shifted laterally or medially.  There was no medial or lateral 
instability.  No anterior drawer sign was present.  No posterior 
drawer sign was present.  Lachman's testing did not show one 
plane anterior instability.  McMurray's test was negative.  
Apley's compression test was negative.  An apprehension test was 
negative.  The assessment was hydrarthrosis.

An August 22, 2008, left knee x-ray shows advance degenerative 
changes with large knee joint effusion.

An August 29, 2008, private follow-up note for heart treatment 
reflects left knee swelling and that the appellant walked on 
crutches.

Report of SSA disability examination dated December 2008 
reflects, by history, that the appellant did well with his left 
knee until late 2006 when knee pain became unbearable and total 
knee replacement was recommended by a doctor.  The appellant 
indicated that he could not undergo knee replacement until time 
had elapse after his heart surgery.  The appellant complained of 
left knee pain, described as constant and sharp-measuring 8 on a 
scale 1 to 10.   Pain is relieved with rest.  Pain is worsened 
with movement-such as, walking, bending, stooping, and exercise.  
The appellant reported that pain affected his ability to perform 
any kind of work-related function.  He reported that his knee 
prevented him from working.  Per the appellant, he could stand 
for 3 to 4 hours, sit for about 1.5 hours, and lift or carry 40 
to 50 pounds.  Pain did not affect his ability to "move about," 
but "he does not know if his knee will buckle on him."  The 
appellant "described his ability to ambulate effectively and the 
ability to sustain a reasonable working pace of essentially 
normal."  

Clinical findings from the December 2008 examination reflect 
abnormal gait, favoring the left knee.  The appellant could not 
squat.  It was noted that the appellant did not use any assistive 
or ambulatory device.  Slight swelling and tenderness of the left 
knee was found.  There was no increased heat on palpation, no 
redness, no audible or palpable crepitus, and no malalignment of 
the articulating bones.  Muscular atrophy of the surrounding 
tissue was not shown.  Left knee muscle strength was diminished.  
Range of motion testing showed extension to 0 degrees and flexion 
to 120 degrees.  The assessment included severe advance 
osteoarthritis of the left knee.

A January 2009 SSA medical record reflects as follows:

The claimant says that his activities are not really 
limited.  He just deals with a lot of pain.  He was 
offered rehab at the VA but says he declined it 
because he did not actually think he needed it.  He 
thinks he could walk 1/2 mile but has not tested it.  
He is a workaholic.  He is very sore at the end of 
the day.  He has pain in his right shoulder and left 
knee.  They could not drain the fluid in his left 
knee because he is on blood thinners....[  ].  He can 
walk up a flight of stairs, but has to take it slow.  
He does not use a cane or a walker.  He is able to 
drive.  He does not have a handicap sticker....[  ].  
He is able to do yard work [sic].  He mows the grass 
and rakes leaves.  He just cannot lift anything 
heavy."

A private treatment report dated February 2009 reflects 
complaints of locking and swelling in the past week.  He rated 
pain as 8/10 when it is giving him a lot of problems.  He 
reported using an altered gait and difficulty straightening the 
knee.  He treats with Ibuprofen.  Clinical findings reflect 
minimal crepitus, negative Lachman's test, and no varus valgus 
instability.  Varus deformity in the knee was shown.  McMurray's 
test was negative.  Apley's compression test was negative.  There 
was no increased warmth or tenderness.  Patella was stable with a 
negative apprehension sign.  The assessment was end-stage 
degenerative changes to the left knee.  It was noted that this 
had been smoldering a long time and that activity exacerbates 
pain.  Total knee arthroplasty was discussed along with 
conservative therapy.

A February 2009 private MRI shows intact knee ligaments 
(anterior, posterior, medial and lateral); large loose body 
within the intercondylar notch; absence of medial meniscus, 
oblique tear of the lateral meniscus with lateral femoral condyle 
cartilage thinning; chondromalacia patella; osseous degenerative 
change, and small joint effusion.

In October 2010, the appellant testified before the undersigned 
VLJ.  He reported that his symptoms were locking, popping, and 
pain with occasional swelling and buckling of the knee when 
walking.  He reported limitation of motion, using a cane with 
ambulation, and difficulty with stairs and uneven ground.  The 
appellant testified that his left knee locks about 20 to 30 times 
a day and goes out every day, about 3 to 4 times a day.  See 
Transcript at 13.  The appellant indicated that he had 10 degrees 
of extension, he could not fully straighten his left knee.  He 
further indicated that pain begins at about 20 degrees of 
flexion, and that he was unable to flex beyond 35 to 40 degrees.  
The appellant reported that he did not understand the measurement 
of range of motion in terms of "degrees."  The appellant 
testified that his condition was the "same" as when was last 
examined by the VA, but on repeated asking from his 
representative he stated it was a little bit worse, and then on 
further repeated asking from his representative he stated that 
the left knee was worse than when he was last examined.  He 
stated that he now need a total knee replacement.  See Transcript 
at 7-8.

In January 2011, the Board received additional medical evidence 
from the appellant.  These records reflect that the appellant was 
seen by a private physician in October 2010 for multiple 
disorders.  The typed report of examination reflects normal 
balance and that the appellant walked with a limp.  It was noted 
that the appellant had frequent locking, popping, slipping and 
swelling.  X-ray showed severe advanced degenerative joint 
disease.  A November 2010 private treatment note reflects left 
knee range of motion from 8 to 100 degrees comfortably.  Flexion 
was painful when motion was continued to 110 degrees.  There was 
a stable ligament examination.  Varus stress testing showed a 
little mild laxity.  The plan was to initiate physical therapy 
working on range of motion and strengthening exercises.  The 
physician noted that a future knee replacement was needed, but he 
was not ready at this time.

Analysis

Instability

Initially, the Board assumes that the AOJ is aware of the 
opinions of the general Counsel regarding evaluation of the knee.  
Furthermore, we assume that if the AOJ has selected DC 5257, it 
was the intent to rate the disability on the basis of instability 
or subluxation.  

The appellant is currently rated under Diagnostic Code 5257 
(recurrent subluxation or lateral instability) for left knee 
disability at the 10 percent level.  The appellant reports 
"buckling" of the knee and use of a cane.  The appellant 
testified that his left knee goes out daily, 20 to 30 times.

The appellant is competent to report his symptoms along with his 
personal observations and experiences.  However, to the extent 
that the appellant reports more than mild symptoms, the Board 
finds that he is not credible.  The appellant is not credible in 
this regard as he is an inconsistent historian.  The Board 
observes that, during the course of his sworn testimony on the 
severity of his left knee condition, he reported three different 
levels of severity.  He initially stated that his left knee 
condition was currently the same as when last examined by VA.  
Thereafter, he changed his testimony on prodding of his 
representative twice.  The appellant reported that it was a 
"little worse" since his last VA examination and then that it 
was "worse" requiring a knee replacement.  The testimony 
suggests that a total knee replacement was a medical 
consideration only after the last VA examination.  However, this 
is not the case.  A statement dated August 2008 from the 
appellant reflects his frustration with the report of VA 
examination dated July 2008 for not including that he was a total 
knee replacement candidate.  Therefore, because the appellant is 
not a credible historian, the Board finds that his statements 
regarding the severity of his left knee symptomatology have 
diminished probative value.

The Board assigns greater probative value to the medical evidence 
of record because this was prepared by neutral and skilled 
medical professionals with the benefit of personal examination of 
the appellant.  The medical evidence of record shows no clinical 
findings for subluxation or lateral instability.  Furthermore, it 
is prominently noted that the appellant did not use a knee brace.  
Given the appellant's report that his left knee gives out 20 to 
30 times daily, the Board finds that the appellant's reported 
decision to not use a knee brace defies belief and, therefore, is 
not credible.  Such report, thus, has limited probative value at 
best.  The Board observes that the medical record reflects no 
specific instances of the left knee giving way or "buckling."  
A January 2009 SSA record shows that he appellant is able to do 
yard work, mow the grass, and rake leaves.  At that time, he 
reported that he believed he could walk a 1/2 mile, and he did not 
use a cane or a walker.  A private treatment record dated 
February 2009 reflects no lateral instability, and no history of 
left knee giving way.

Similarly, private reports in October and November 2010 reflect 
that there was a stable ligament examination or, at most, a 
little mild laxity.

Therefore, weighing the evidence, the Board finds that the 
appellant's left knee symptomatology does not more nearly reflect 
moderate or severe impairment, subluxation or lateral 
instability, as required for a higher schedular evaluation under 
Diagnostic Code 5257.  38 C.F.R. § 4.7, Diagnostic Code 5257.  
The Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Here, Diagnostic Code 5257 
(subluxation or lateral instability) is not predicated on 
limitation motion.  Therefore, the provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are not applicable in this context.



Limitation of motion

However, the Board has further considered whether a separate 
compensable evaluation is warranted based on arthritis with 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(arthritis), and Diagnostic Codes 5260 to 5261 (limitation of 
flexion and extension).  In this case, x-ray studies confirm the 
presence of advanced osteoarthritis with extension limited at 
worst to 10 degrees and flexion limited at worst to 100 degrees.  
As such, the evidence supports entitlement to a separate 10 
percent evaluation for limitation of motion based on extension 
limited to 10 degrees.  However, the impairment of flexion is not 
compensable. 

With regard to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, the Court has held that VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  It is undisputed that the appellant has pain and limited 
motion.  It is undisputed that he has articular and periarticular 
pathology.  Furthermore, 38 C.F.R. § 4.59 concerns limitation of 
motion rather than instability.  In view of the presence of 
periarticular pathology, limited motion, and pain on use, section 
4.59 is consistent with Diagnostic Codes 5003-5010, which 
provides a 10 percent evaluation when limitation of motion is 
noncompensable but affected by painful motion.

However, an evaluation in excess of 10 percent for based on 
limitation of extension is not warranted.  The 10 percent 
evaluation now assigned contemplates limitation of extension to 
10 degrees.  In order to warrant a higher evaluation, the 
disorder must approximate the functional equivalent of limitation 
of extension to 15 degrees.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Here, there is no medical evidence or credible lay 
evidence that extension of the knee is functionally limited to a 
degree beyond 10 degrees or that flexion of the knee is 
functionally limited to a degree less than 100.  In fact, the 
most probative evidence establishes that he has significant 
remaining function as demonstrated by a range of motion from 10 
to 100 degrees.

Although the October 2010 hearing transcript suggests that the 
appellant had flexion limited around 35 to 40 degrees, the Board 
has determined that the appellant's testimony is not credible 
regarding the severity of his left knee-as he is an inconsistent 
historian, as discussed above-and because the appellant himself 
acknowledged at the hearing that he did not understand the 
discussion and questions concerning limitation of motion in terms 
of "degrees."  The appellant was invited to submit additional 
medical evidence on the severity of his left knee disorder to 
include a measurement of the range of motion.  The record was 
held open for receipt of such evidence.  The appellant submitted 
additional evidence in January 2011.  This evidence was 
essentially similar to all other evidence of record.  As such, 
the Board finds that the VA examination and SSA disability 
examination findings that the appellant had flexion to 130 
degrees and 120 degrees, respectively, more probative as these 
measurements were obtained by skilled and neutral medical 
professionals.  Even when we accept the more recent private 
evidence as accurate, flexion is not functionally restricted to 
less than 100 degrees.  We also note that his report for Social 
Security purposes that he is not really limited and that he is 
able to drive, do yardwork, mow and rake leaves, establishes that 
the retains functional use far better than reported during his 
hearing.  We find that his prior report constituted a statement 
against interest and is far more probative than his testimony.  
Therefore, a higher evaluation based on limitation of motion is 
not warranted.

The Board does note that a separate evaluation could be assigned 
for limitation of flexion if he were limited to a compensable 
degree.  Here, the limitation of flexion is non-compensable in 
degree.  To the extent that he has pain on motion, section 4.59 
does not distinguish the plane of motion.  Furthermore, the 
credible evidence establishes that flexion is limited to no less 
than 100 degrees.  Such impairment is much less restrictive than 
the functional equivalent of 60 degrees required for zero percent 
or the functional equivalent of 45 degrees for 10 percent. 

The Board has further considered the appellant's report of severe 
left knee pain, which he has rated as 8 of 10.  He is competent 
to report pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, the 
appellant's left knee has not resulted in any functional 
impairment beyond that contemplated by the current disability 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45.  The record shows that 
the appellant has significantly retained range of knee motion, 10 
to 100 degrees, and that he has been able to treat his pain with 
over-the-counter pain medication.  The record is silent for 
complaints or findings for loss of speed, coordination, and 
endurance.  Although the record shows left knee weakness and the 
appellant ambulates at times with a cane, he has been able to 
ambulate without any assistive device, such as a cane or walker, 
on other occasions.  During private treatment in July 2008, the 
appellant ambulated unassisted with normal gait and balance.  In 
August 2008, the appellant had left knee swelling and was noted 
to walk with the aid of crutches.  During SSA disability 
evaluation in December 2008, the appellant had an abnormal gait 
but did not use any assistive or ambulatory device.  Also, the 
record shows that the appellant is able to perform yard work and 
mow the grass.  Although the October 2010 private medical report 
noted a limp, he retained normal balance and motor function.  
Therefore, the Board finds that the complaints of pain are 
adequately addressed by the current disability ratings for 
arthritis with limitation of motion.

To the extent that the appellant asserts that he is entitled to a 
higher evaluation, the Board has considered his pleading.  
However, although asserting he is worse, his statements are not 
credible as he is an inconsistent historian.  Thus, they have 
diminished probative value.  We conclude that the medical 
evidence prepared by skilled professionals is more probative of 
the degree of disability.

The Board considered whether a higher disability evaluation may 
be achieved under another Diagnostic Code.  However, the evidence 
shows no ankylosis of the left knee, or malunion or nonunion of 
the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 
and 5262.  Therefore, a higher evaluation under Diagnostic Codes 
5256 and 5262 is not warranted.  Additionally, while the record 
shows subjective episodes of "locking" and pain along with 
objective findings for effusion into the knee joint, the Board 
finds that a change of Diagnostic Code for rating purposes to 
5258 would preclude the appellant from obtaining separate 
evaluations for limitation of motion and not result in a greater 
benefit.  Therefore, a change of Diagnostic Code is not 
warranted.  Furthermore, the Board notes that separate ratings 
for subluxation and instability of the knee under Diagnostic Code 
5257 and frequent episodes of "locking," pain, and effusion into 
the knee joint under Diagnostic Code 5258 is prohibited because 
the evaluation requires an evaluation of the same manifestations.  
38 C.F.R. § 4.14.  Therefore, the Board finds that the appellant 
may not be separately compensated for his knee disability under 
Diagnostic Codes 5257 and 5258 notwithstanding the objective 
findings for loose bodies.

Accordingly, the claim for increase for left knee disability is 
denied.  Absent a relative balance of the evidence, the evidence 
is not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  However, a separate 10 percent evaluation 
for limitation of extension is warranted and separate 10 percent 
evaluation for limitation of flexion is warranted.  The Board has 
considered the assignment of staged ratings for the appeal 
period.  However, because the evidence shows that level of 
disability has not changed during the appeal period, the Board 
finds that uniform disability ratings are warranted in this case.

Extraschedular Ratings

In the Board's adjudication of the increased rating claim, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4.  In this case, 
the appellant has specifically alleged that his service-connected 
left knee disability prevents him from working.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id. The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115. If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for his knee disability.  While the record shows that the 
appellant is not working, the record further shows that has 
received minimal treatment for his left knee and not experienced 
hospitalizations or other severe or unusual impairment due to the 
service-connected knee disability.  In short, the rating criteria 
for these disabilities contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.

ORDER

An increased evaluation for left knee disability is denied.

A separate 10 percent evaluation for limitation of extension is 
granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on unemployability due to 
service- connected disability (TDIU), either expressly raised by 
the veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  Here the appellant 
has reported that he is unable to work due to his left knee 
disability.  The record is not developed on whether the appellant 
is capable of sustained employment.  Therefore, further 
development is warranted to ascertain whether the appellant's 
symptoms attributable to the service-connected disability more 
nearly approximate the criteria for a total rating based on 
unemployability.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's disability does not prevent performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by obtaining 
an examination which includes an opinion on what effect the 
appellant's service- connected disability has on the ability to 
work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). 

In light of the above, the Board finds that the appellant 
requires a current VA examination to ascertain whether 
unemployability due to service-connected disability is 
demonstrated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a duty-to-
assist letter on the issue of entitlement to a 
total rating based on unemployability due to 
service-connected disability.

2.  The appellant should be scheduled for an 
appropriate VA examination to determine the 
effect of his service-connected disabilities on 
employability.  The claims folder should be made 
available to the examiner.  The examiner should 
offer an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the appellant is unable to secure 
or maintain substantially gainful employment 
solely as a result of his service connected 
disabilities.  The examination report must 
include a complete rationale for all opinions 
and conclusions reached.

3.  After taking any further development deemed 
appropriate, the RO should re-adjudicate the 
issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


